DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-11 in the reply filed on August 31, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 10 is objected to because of the following informalities:  It appears that the compaction roller is made transparent so that the radiation source can be placed inside the compaction roller (as shown in the drawing), but the claim does not actually recite this.  Please amend the claim to clarify that the radiation source is located inside the compaction roller since this appears to be an important aspect of claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Greffioz (US 5,074,948) in view of Gustafson (US 8,475,347).
As to claim 1, Greffioz teaches a device capable of laying fiber composite material comprising a laying head (Figs. 1-4) capable of continuously supplying reinforcement (Fig. 2, 4+8+12) and a compaction roller (Fig. 2, item 10 or Fig. 3) capable of receiving the reinforcement and laying it on a surface (Fig. 2, item 6) at a compaction pressure.
Greffioz is silent to a plurality of pressure sensors arranged on the compaction roller and configured to detect a local compaction pressure on the laid reinforcement.
Gustafson teaches an industrial roll with a plurality of pressure sensors (30) arranged on a roller configured to detect local compaction pressure (6:56-60).
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate this feature from Gustafson into Greffioz because Greffioz teaches/suggests establishing a uniform distribution of pressures (3:5-10) and Gustafson provides a sensor system that would improve the ability to measure the distribution of pressure consistent with Greffioz’s teaching/suggestion.
As to claim 2, Greffioz provides an ability to adjust an average compaction pressure (3:7-8 and Figs. 1-2), and in view of Gustafson, the sensors would obviously be used to adjust the average compaction pressure.  As to claims 3-6 and 8, Gustafson provides a plurality of piezoelectric elements arranged in an array that covers an entire compaction surface (Fig. 8).  Although Gustafson does not necessarily use the piezoelectrics as actuators, they meet the claimed structure because a piezoelectric is an actuator.  As to claims 7 and 9, Gustafson .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Greffioz (US 5,074,948) in view of Gustafson (US 8,475,347), and further in view of Engel (US 20160114536).
As to claim 10, Greffioz is silent to the radiation source, sensor, evaluation unit, and transparent compaction roller.  However, Engel teaches a radiation source that generates light (6), the light impinges on the composite material through a roller interpreted to be transparent ([0035]) and the light is reflected to a CCD sensor (9) and then passed to an evaluation unit ([0031]).  It would have been prima facie obvious to incorporate these Engel components into Greffioz in order to provide the desirable improvement that the placement of the composite could be evaluated in situ.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Greffioz and Gustafson are discussed above.  Neither reference has a radiation source inside a transparent compaction roller, with a radiation sensor and evaluation unit configured to detect reflected radiation by a reinforcement material. Engel (US 20160114536) provides a radiation .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742